As filed with the Securities and Exchange Commission on June 3, 2008 Registration No. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 YOO INC. (Exact name of Registrant as specified in its charter) Delaware 36-4620445 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code) Identification No.) Zvi Pessahc Frank 45 Or Hachaim St. Bnei Brak, Israel, 51527 Tel: + (972)-3-977-0201 Fax: + (972) 577-961-456 (Address and telephone number of Registrants principal executive offices) (Address of principal place of business or intended principal place of business) National Corporate Research Ltd. 615 South Dupont Highway Dover, Delaware 19901 Phone: (800) 483-1140 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all Correspondence to: SRK Law Offices Rabin Science Park Rehovot, Israel Telephone No.: (718) 360-5351 Facsimile No.: (011) (972) 8-936-6000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer [ ] Accelerated Filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Calculation of Registration Fee Proposed Amount of Title of Class Amount to be Proposed Maximum Registration of Securities to Registered(¹) Maximum Aggregate Fee be Registered Aggregate Offering Price Per Share Price(²) Common $0.025 $50,000 $4.60 Stock, $0.0001 per share Total $0.025 $50,000 $4.60 (¹) In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (²) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) and (o) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS Subject to Completion Dated June 3, 2008 YOO Inc. 2,000,000 Shares of Common Stock, par value $0.0001 This prospectus relates to the resale of 2,000,000 shares of common stock, par value $0.0001, of Yoo Inc., which are issued and outstanding and held by persons who are stockholders of Yoo Inc. The selling security holders will be offering their shares of common stock at a price of $0.025 per share until a market develops and thereafter at prevailing market prices or privately negotiated prices. There has been no market for our securities and a public market may not develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority (FINRA), for our common stock to be eligible for trading on the Over the Counter Bulletin Board.
